        2:18-cv-02151-CSB-EIL # 13           Page 1 of 1                                            E-FILED
                                                                      Wednesday, 29 July, 2020 12:49:16 PM
                                                                             Clerk, U.S. District Court, ILCD
                       IN THE UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF ILLINOIS
                                 URBANA DIVISION

UNITED STATES OF AMERICA,                             )
                                                      )
                       Plaintiff,                     )
                                                      )
       vs.                                            )      No: 18-2151
                                                      )
REAL PROPERTY LOCATED AT                              )
1510 GLENSHIRE DRIVE, CHAMPAIGN,                      )
ILLINOIS, WITH ALL APPURTENANCES                      )
AND IMPROVEMENTS THEREON,                             )
                                                      )
                       Defendant.                     )

     MOTION TO UNSEAL CASE AND MOTION FOR VOLUNTARY DISMISSAL

       NOW COMES the plaintiff, the United States of America, by Richard Kim, Assistant

United States Attorney, and moves that the above civil forfeiture proceeding be unsealed and

dismissed without prejudice. In support thereof, the Government states that the defendant

property was included in the Final Order of Forfeiture entered by the Court on July 23, 2020 in

United States v. Stephan Caamano (case no. 18-20031), which gave all right, title and interest of

the defendant property to the United States. Therefore, the Government respectfully requests

that the Court dismiss the instant civil forfeiture proceeding without prejudice.

                                              Respectfully submitted,

                                              JOHN C. MILHISER
                                              UNITED STATES ATTORNEY

                                      By:     s/Richard Kim
                                              Richard Kim, IL Bar No. 6226879
                                              Assistant United States Attorney
                                              United States Attorney’s Office
                                              318 South Sixth Street
                                              Springfield, IL 62701
                                              Telephone: 217-492-4450
                                              Email: richard.kim@usdoj.gov
